DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 11-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cross et al. (Pub # US 2020/032132 A1).
Consider claim 1, Cross et al. clearly show and disclose a method for permitting a target vehicle to safely violate a right- of-way system of rules, the method comprising: providing a roadway system, wherein the movements of vehicles within the roadway system are governed by a right-of-way system of rules [0011]; controlling a traffic control system including a plurality of traffic control signals in a manner that causes the plurality of traffic control signals to change in accordance with default control pattern for implementing the right-of-way system of rules [0012]; operating at least one target vehicle including a vehicle control unit within the roadway 
Consider claim 2, Cross et al. clearly show and disclose the method, wherein the target vehicle is an ambulance [0063].
Consider claim 3, Cross et al. clearly show and disclose the method, wherein the target vehicle is a bus [0050].
Consider claim 4, Cross et al. clearly show and disclose the method, wherein the at least one aspect monitored by the vehicle control unit is a position of the target vehicle [0059].
Consider claim 6, Cross et al. clearly show and disclose the method, further comprising removing (deactivate) the modification to the default control pattern after the target vehicle reaches a predetermined position [0095].
Consider claim 7, Cross et al. clearly show and disclose the method, wherein the predetermined position is the ending point (routes) [0108].
Consider claim 8, Cross et al. clearly show and disclose the method, wherein the predetermined position is a position between the starting point and the ending point [0030].
Consider claim 11, Cross et al. clearly show and disclose a method for providing a clear path for a target vehicle operating within a roadway system, the method comprising: providing a 
Consider claim 12, Cross et al. clearly show and disclose the method, wherein the target vehicle is an ambulance [0063].
Consider claim 13, Cross et al. clearly show and disclose the method, wherein the target vehicle is a bus [0050].
Consider claim 14, Cross et al. clearly show and disclose the method, wherein the at least one aspect monitored by the vehicle control unit is a position of the target vehicle [0059].

Consider claim 17, Cross et al. clearly show and disclose the method, wherein the predetermined position is the ending point (routes) [0108].
Consider claim 18, Cross et al. clearly show and disclose the method, wherein the predetermined position is a position between the starting point and the ending point [0030].
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cross et al. (Pub # US 2020/0312132 A1) as applied to claims 1 and 11 above, and further in view of Sippl (Pub # US 2019/0225145 A1).
Consider claim 9, Cross et al. teaches similar invention.
Cross et al. does not teach wherein the default control pattern includes at least one traffic control signal for a one-way street, which one-way street within predetermined route has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle following the predetermined route to travel against the default direction of traffic on the one-way street.
In the same field of endeavor, Sippl teaches wherein the default control pattern includes at least one traffic control signal for a one-way street within predetermined route, which one-way street has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle following the predetermined route to travel against the default direction of traffic on the one-way street [0011] for the benefit of granting the right to the driver.

Consider claim 10, Cross et al. teaches similar invention.
Cross et al. does not teach the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhabit the other vehicle from entering the one -way street.
In the same field of endeavor, Sippl teaches the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhabit the other vehicle from entering the one -way street [0011] for the benefit of granting the right to the driver and preventing head on collision.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhabit the other vehicle from entering the one -way street as shown in Sippl, in Cross et al. method for the benefit of granting the right to the driver and preventing head on collision.
Consider claim 19, Cross et al. teaches similar invention.
Cross et al. does not teach wherein the default control pattern includes at least one traffic control signal for a one-way street with in the predict path, which one-way street has a default 
 In the same field of endeavor, Sippl teaches wherein the default control pattern includes at least one traffic control signal for a one-way street with in the predict path, which one-way street has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle following the predict path to travel against the default direction of traffic on the one-way street [0011] for the benefit of granting the right to the driver.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the default control pattern includes at least one traffic control signal for a one-way street with in the predict path, which one-way street has a default direction of traffic, and wherein safely violating the right-of-way system of rules include permitting the target vehicle following the predict path to travel against the default direction of traffic on the one-way street as shown in Sippl, in Cross et al. method for the benefit of granting the right to the driver.
Consider claim 20, Cross et al. teaches similar invention.
Cross et al. does not teach the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhabit the other vehicle from entering the one -way street.
In the same field of endeavor, Sippl teaches the method, further comprising modifying the default control pattern for the at least one traffic control signal to inhabit the other vehicle from entering the one -way street [0011] for the benefit of granting the right to the driver and preventing head on collision.
.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687